Citation Nr: 0310490	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  97-23 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Marcus M. Johns, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to April 
1946.  

This matter comes before the Board on appeal from an April 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

FINDINGS OF FACT

1.  In February 1977 the Board denied a claim for service 
connection for degenerative disc disease and degenerative 
arthritis of the cervical spine.  

2.  The evidence submitted since the February 1977 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  Cervical spine disabilities, including degenerative disc 
disease and arthritis are of service origin.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of service connection for cervical spine disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 3.156(a) 
(2002).

2.  Cervical spine disabilities, including degenerative disc 
disease and arthritis, were incurred in active service.  38 
U.S.C.A § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

The VA has informed the appellant of information and evidence 
needed to substantiate and complete a claim for service 
connection in the statement of the case and supplemental 
statements of the case.  In April 2002 correspondence, he was 
informed of what evidence the VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Secondly, the VA has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)).  The record shows that the VA has obtained all 
records identified by the appellant.  The service medical 
records have been obtained, and there is a VA examination on 
file with an opinion concerning the etiology of the veteran's 
cervical spine disability.  The Board concludes that the 
requirements of the VCAA have been satisfied.

In August 2002 the Board undertook additional development 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  The 
development was completed, but the Federal Circuit has now 
held that 38 C.F.R. § 19.9(a)(2) is invalid.  Disabled 
American Veterans et. al v. Secretary Of Veterans Affairs, 
Nos. 02-7304,-7305,-7316 (Fed. Cir. May 2, 2003).  
Nevertheless in light of a favorable determination of the 
issue in this case, the veteran is not prejudiced by this 
action, and the Board will proceed with an appellate 
determination.

Service connection may be granted for a disability due to a 
disease or injury, which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Factual Background

The veteran's service medical records show that he was seen 
at the dispensary in November 1944 for a sore neck.  In March 
1946 he was seen at the dispensary at which time he gave a 
history of sustaining a blow to the right frontal skull when 
he fell of a bicycle one month earlier.  When hospitalized in 
April 1946 for headaches he reported that he sustained a 
serious head injury in an automobile accident prior to 
service.  He stated that he had fallen off his bicycle a 
month and a half ago which made his headaches worse.  The 
separation examination showed no pertinent abnormality.  

The veteran was seen at a VA facility in November 1949 for 
shoulder complaints.  A December 1949 private medical report 
is to the effect that the veteran had a history of a head 
injury in service and complained of partial anesthesia in his 
left arm and hand. 

A November 1966 letter from a private facility notes that the 
veteran was seen for complaints of left shoulder pain and 
numbness in his left hand.  The impression was probable nerve 
compression of unknown cause.

The veteran was hospitalized at a VA facility in September 
1968 with a two year history of weakness and numbness in the 
left shoulder.  At that time it was noted that 1966 X-rays 
showed cervical spine degenerative disease at C5 and a 
decrease in the C5-6 interspace.  A myelogram showed a 
herniated nucleus pulposus at the C5-C6 level.  October 1969 
VA x-rays showed cervical spondylosis.

In February 1977 the Board denied service connection for a 
herniated nucleus pulposus at the C5-C6 level.  At that time 
the Board found that a herniated nucleus pulposus of the 
cervical spine was not manifested during service.  This 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  However, 
the veteran may reopen his claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).  See also Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512, 513 
(1992).

The evidence received since the February 1977 Board decision 
includes an April 2000 VA examination report.  At that time 
the doctor stated that the veteran had a history of neck 
problems since 1944.  Following an examination the diagnosis 
was degenerative arthritis of the cervical spine.  The doctor 
said that the veteran's symptoms were on the basis of 
osteoarthritis compatible with his age and degenerative disc 
disease not confirmed by MRI.  The doctor continued that the 
veteran had had continuous difficulty with his neck since 
1944, which was based on a service-connected injury.  

In January 2003 a VA doctor reviewed the veteran's claims 
file and noted the reports of injuries in service and the 
findings of degenerative disc disease in 1966.  A 1998 MRI 
also showed spinal stenosis.  The doctor opined that it was 
as likely as not that his present neck condition was related 
to the trauma incurred in a bicycle accident in service.

Analysis

The Board finds that the evidence received since the February 
1977 decision is new and material in that it contains for the 
first time medical opinions relating the veteran's cervical 
spine disorder to service.  Accordingly, the claim is 
reopened and the Board will base the current decision on a de 
novo review of the record.

In this regard the service medical records reflect that the 
veteran did sustain a head injury during service.  Two VA 
physicians have related the current disabilities of the 
cervical spine to service.  The remaining evidence of record 
does not contradict these opinions.  Accordingly, service 
connection for cervical spine disabilities, including 
arthritis and degenerative disc disease is warranted.


ORDER
Service connection for cervical spine disabilities, including 
arthritis and degenerative disc disease, is granted.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

